Citation Nr: 1125657	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  00-16 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected foot and ankle disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 and March 2002 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

The Board issued a decision in April 2005 denying the issues listed above.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In an August 2006 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  By a September 2006 Order, the Court granted the Joint Motion for Remand, vacated the April 2005 Board decision, and remanded the matter for readjudication.  The Board in turn issued a June 2009 remand order, returning these claims to the RO for additional development.  

As discussed in more detail below, the Board finds that it may proceed with a determination as to the issue of entitlement to TDIU, however, further development is still necessary with respect to the issue of entitlement to service connection for a low back disorder.  As such, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

The Board also notes that it previously rendered a decision as to the issues listed above in April 2010.  For reasons discussed below, it is now vacating that decision, and the following decision and remand order is to be promulgated as though the April 2010 decision was never issued.  


FINDINGS OF FACT

1.  On April 27, 2010, the Board issued a decision as to the issues of entitlement to service connection for a low back disorder and entitlement to TDIU.

2.  Relevant evidence was received prior to the promulgation of the April 27, 2010, Board decision but was not associated with the claims file; thus, it was not considered as part of the record of adjudication.  

3.  The Veteran is in receipt of service-connected compensation benefits for a bilateral foot disability characterized by foot pain and chronic lesions between the fourth and fifth toes, status post-hemiphalangectomy for avascular necrosis, and bilateral ankle strain secondary to his foot disability; the combined rating of these disabilities is 60 percent as of June 3, 1999.  

4.  The competent evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The April 27, 2010, Board decision addressing the issues of entitlement to service connection for a low back disorder and entitlement to TDIU is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).  

A Board decision was issued on April 27, 2010, which denied the Veteran's claims for service connection for a low back disorder and entitlement to TDIU.  A review of the record reveals, however, that evidence which was received at the Board on April 12, 2010, had not yet been associated with the file and was therefore not considered in adjudicating the Veteran's claims.  As such evidence relates to both of the issues on appeal, the Board vacates its April 27, 2010, decision in these matters.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

In view of the Board's order vacating the April 27, 2010, decision, a decision and remand are being simultaneous rendered for the issues of entitlement to TDIU and entitlement to service connection for a low back disorder, respectively.  The decision and remand will be entered as if the April 27, 2010, Board decision had never been issued.  

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal as it pertains to the issue of entitlement to TDIU.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Additional Evidence Received

Initially, the Board observes that the Veteran submitted evidence in support of his claims that was received in April 2010.  As this evidence was accompanied by a waiver of review by the Agency of Original Jurisdiction, a remand for AOJ consideration is not required.  38 C.F.R. § 20.1304(c) (2010).  

Legal Criteria and Analysis

The Veteran contends that his service-connected foot and ankle disabilities render him unemployable.  Thus, he is seeking a total disability rating based on individual unemployability (TDIU).  As discussed below, the competent evidence, is at the very least, in equipoise as to this issue and TDIU is therefore warranted.  

Pertinent law provides that TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  

TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  Entitlement on the latter basis requires the Board to first determine whether referral to the Director of the Compensation and Pension Service is warranted because it is prohibited from a disability rating on an extra-schedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).  Here, such determination is not necessary because the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a) - namely, he has "one disability" that is ratable as 60 percent disabling.  The Board acknowledges that the Veteran is in receipt of four separate ratings for a bilateral foot disability characterized by foot pain and chronic lesions between the fourth and fifth toes, status post-hemiphalangectomy for avascular necrosis, as well as bilateral ankle strain secondary to his foot disability.  However, for purposes of TDIU, disabilities of one or both lower extremities, disabilities resulting from common etiology, and/or disabilities affecting a single body system (i.e., orthopedic), will be considered as "one disability."  38 C.F.R. § 4.16(a).  Further, the bilateral factor will be considered in rating such disabilities, if applicable.  In the present case, the Veteran's combined rating for all four of his bilateral lower extremity disabilities is 60 percent.  He therefore meets the schedular percentage requirements for entitlement to TDIU.  Id.

Evidence of record reflects that the Veteran's service-connected foot and ankle disabilities are predominantly characterized by painful and limited motion as well as instability of the ankle.  Contemporaneous treatment records and examination reports dated throughout this appeal indicate that he ambulates with an altered gait (i.e., a slight limp), wears heavy ankle brace orthotics, uses a cane, and subjectively complains of chronic foot pain which increases with prolonged standing and activity.  Furthermore, medical records dated as early as November 1995 reveal clinical recommendations to limit the time he spends on his feet.  A functional capacity assessment conducted by the Social Security Administration in November 2001 determined that he is unable to stand or walk for more than two hours out of a traditional eight-hour work day.  VA evaluations conducted in August 1996, February 2002, January 2008, and July 2008, found that his service-connected feet and ankles "marked restrict[ ] . . . his ability to do work-related activities such as stand[ing], walk[ing], climb[ing] or squat[ting]," and that he is therefore limited to "sedentary, nonphysical work" as a result of his service-connected disabilities.  

The above evidence is particularly relevant to the Board's determination considering that the Veteran was previously employed in a predominantly manual labor position for a paper company.  The record indicates that he began working at International Paper (IP) a few years after separating from military service and was employed there from February 1986 through June 1996.  He has asserted in various lay statements that his position required him to stand for prolonged periods of time on concrete flooring, to lift and carry paper various distances, and to move about and perform maintenance on the machinery.  Such lay evidence is confirmed by a September 1998 memorandum opinion of the United States District Court for the Southern District of Mississippi.  This opinion reflects that IP obtained a vocational assessment of the Veteran's position which showed that it required an individual to be able to stand for eight hours a day on a cement surface, to walk four hours a day, to climb a 20-foot ladder at least four times a day, and to perform some crawling.  It is clear from the above-discussed medical evidence that the Veteran is unable to perform such duties as a result of his service-connected feet and ankle disabilities.  

Notably, the September 1998 memorandum opinion indicates that the Veteran himself did not contend that he was unable to perform any occupation.  In fact, the opinion notes that the Veteran stated that "he was 'very capable' of doing light duty work."  This would appear consistent with the assessments of the various VA examiners who have evaluated the Veteran during this appeal.  However, ability to perform light duty or sedentary work is not to be confused with the standard propounded by the regulation - namely, ability to "secure or follow a substantially gainful occupation."  38 C.F.R. § 4.16(a).  In the present case, the Veteran's work history reflects that he continued to seek employment following his termination from IP in June 1996, but was unable to hold a job for more than a month or two.  This is reflected in his Social Security earnings history, which shows actual earnings of $4,953 in 1996, $1,475 in 1997, $1,907 in 1998, $1,256 in 1999, and $0 in 2000.  

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Therefore, evidence of no more than marginal employment may serve as evidence establishing an inability to secure and follow substantially gainful occupation.  Generally, marginal employment shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Relevant to the current appeal, the United States Census Bureau's website indicates that the poverty threshold from 1996 to 2000 ranged from $8,163 to $8,959 for one person under 65 years of age.  Additional factors to be considered in determining whether employment is marginal are as follows: 1) prior work history and earnings compared with the present, including a marked reduction in earnings; 2) the established wage for a particular type of job in the community; 3) the opportunity for employment in the community; 4) the type of disability in relation to the work for which the veteran is qualified by experience, education, and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Board acknowledges that it is unable to confirm the level of effort the Veteran put into finding light duty work following his termination from IP.  However, his limited educational background and manual labor history tends to suggest that securing a sedentary, nonphysical position would have been more difficult for the Veteran than someone with more appropriate training and experience.  Here, the competent evidence shows that he did continue to seek employment following his termination from IP in 1996, but was unable to find a position in which he could remain for any significant period of time.  Furthermore, his earnings history following his termination in 1996 indicates that what employment he was able to obtain was, at best, marginal.  

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected foot and ankle disabilities render him unable to secure or follow substantially gainful occupation.  Specifically, the medical evidence clearly shows that his disabilities limit his ability to perform anything other than sedentary, nonphysical work.  However, as discussed above, the Veteran's ability to obtain such employment is limited by his education and occupational background in manual labor, and past attempts to obtain employment have been largely unsuccessful and have not resulted in fruitful earnings.  As such, the Board concludes that entitlement to TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.  


ORDER

The April 27, 2010, Board decision addressing the issues of entitlement to service connection for a low back disorder and entitlement to TDIU is vacated.  

Entitlement to TDIU is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that he is entitled to service connection for a low back disorder, currently diagnosed as degenerative disc and joint disease of the lumbar spine, on the basis that such disorder is either the direct result of biomechanical stress associated with his service-connected feet and ankles or has been aggravated by such stress.  The Board previously denied this claim in an April 2005 decision, however, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision in September 2006, incorporating an August 2006 Joint Motion for Remand that directed the VA to obtain a medical opinion which adequately addressed the issue of a secondary causal relationship.  The claims file reflects that VA etiological opinions were obtained in July 2008 and November 2009.  Unfortunately, for the reasons discussed below, the Board finds such opinions inadequate for its determination and must therefore remand this issue to obtain another examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

The Veteran has submitted statements from a private provider dated in August 2001 and a VA physician dated in March 2010 which suggest that his low back pain results in decreased range of motion, and that such pain may, to some degree, be related to problems associated with his service-connected feet and ankle disabilities, including an altered gait.  Unfortunately, the November 2009 VA opinion of record fails to address whether the Veteran's service-connected feet and ankle have led to increased functional limitations of his back (due to increased low back pain, altered gait, or other symptomatology).  Instead, this opinion focuses only on whether there has been further degeneration of the Veteran's lumbar discs or joints as a result of symptomatology associated with his service-connected feet and ankles.  While aggravation of a nonservice-connected disability may include additional physical deterioration, it is not a prerequisite for entitlement.  Rather, the basis of VA's rating schedule is to compensate for functional impairment.  See 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45 (2010).  

The Board acknowledges that the July 2008 VA examination report does contain an opinion that it is "less likely than not that [the Veteran's] feet pain cause his back pain."  However, this conclusion appears to be based upon the fact that the Veteran was observed to stand for approximately forty-five minutes to one hour during the examination without complaint and the fact that there is an "absence of leg [length] discrepancy."  It does not reflect consideration of other relevant evidence of record, including the Veteran's own lay assertions that he experiences increased back pain when wearing his ankle orthotics and the previously-mentioned medical records submitted in support of this claim.  As for the examiner's comment regarding the relevance of the Veteran's leg length, the Board observes that there is no indication that the July 2008 VA examiner actually measured the Veteran's legs.  Thus, it is not known whether they are symmetrical, and if not, whether such asymmetry may be related to the Veteran's post-surgical foot disability.  Furthermore, the examiner did not discuss whether an antalgic gait, which is documented throughout the Veteran's medical records, is equivalent to unequal leg lengths, and as such, a possible factor for increased back pain.  

In light of the above, the Veteran should be scheduled for another VA examination which evaluates his back, feet, and ankles.  Following such examination and a review of the claims file, the examiner should provide an opinion as to whether the Veteran's service-connected bilateral foot and ankle disabilities aggravate his degenerative disc and joint disease of the lumbar spine.  The opinion should reflect consideration of the Veteran's lay assertions that his ankle orthotics aggravate his low back pain and should address whether any antalgic gait or other symptomatology of the feet and/or ankles has resulted in additional functional impairment of the back, to include decreased movement due to pain.  

As a final note, the Board observes that the Veteran submitted a VA treatment record dated March 2010 which indicates that he is currently receiving treatment for his claimed disorder at the VA Medical Center (VAMC) in Biloxi, Mississippi.  Since it cannot be said with any degree of certainty whether his treatment records contain evidence that may be relevant to this claim, the Agency of Original Jurisdiction (AOJ) should obtain any updated VA treatment records for the Veteran since the March 2009 supplemental statement of the case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Biloxi VAMC for the period from February 13, 2009, through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA orthopedic examination with an examiner who has not previously examined him or provided an opinion.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran's lumbar spine, feet, and ankles, and performing any medically indicated testing, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that his service-connected bilateral feet and ankle disabilities have caused or chronically worsened his lumbar spine disability.  The examiner's opinion should be accompanied by a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence, to include the Veteran's own assertions of increased pain as a result of wearing ankle orthotics.  With regard to the issue of aggravation, the examiner should consider not only additional physical deterioration of the lumbar spine as a result of service-connected disabilities, but also whether the Veteran's feet and ankles have led to increased functional limitations of his back (due to increased low back pain, altered gait, or other symptomatology).  The examiner should also discuss whether the Veteran has unequal leg lengths and whether such asymmetry may be related to his post-surgical foot changes.  Finally, the examiner should comment as to whether an antalgic gait, which is documented throughout the Veteran's medical records, is equivalent to unequal leg lengths, and as such, a possible factor for increased back pain.  

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


